UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-6417




In Re:   RONALD MILES,




                                                           Petitioner.



                On Petition for a Writ of Mandamus.
              (1:00-cv-00204-TSE; 1:06-cv-00344-TSE)


Submitted:   April 19, 2007                 Decided:   April 25, 2007


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ronald Miles, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Ronald Miles petitions for a writ of mandamus, in which

he seeks an order from this court directing the district court to

file and docket his Fed. R. Civ. P. 60(b) motion.          Our review of

the docket sheet reveals that the district court filed and docketed

Miles’ motion on November 27, 2006, and acted on his motion in an

order entered on March 27, 2007. Accordingly, because the district

court has recently acted in Miles’ case, we deny the mandamus

petition as moot.     We grant Miles’ motion to proceed in forma

pauperis, but deny his motion for appointment of counsel and motion

for injunction and/or stay of the proceeding.           We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                         PETITION DENIED




                                  - 2 -